PER CURIAM: *
The attorney appointed to represent Gerardo Sosa has moved for leave to with*435draw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Sosa has filed a response and a motion to proceed pro se. Our independent review of the record, counsel’s brief, and Sosa’s response discloses no nonfrivolous issue for appeal. Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2. The motion to proceed pro se is DENIED. See United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir.1998).

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be *435published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.